Exhibit 10.41
 
TRANSFER AND NOTICE OF CONVERSION

 

TO: NeutriSci International Inc. ("NeutriSci") AND TO: Disani Capital Corp.
("Disani")

 

--------------------------------------------------------------------------------

 
WHEREAS the undersigned, ChromaDex Corporation ("ChromaDex") is the holder of
670,658 Series I Preferred Shares (the "Preferred Shares") in the capital of
NeutriSci, and which Preferred Shares are convertible into 2,682,632 Class A
Common Shares of NeutriSci, upon the holder providing written notice to
NeutriSci;
 
AND WHEREAS ChromaDex has entered into an assignment and escrow agreement (the
"Assignment Agreement"), dated December 27, 2013, with NeutriSci, Alpha Capital
Anstalt ("Alpha"), Britlor Health and Wellness, Inc. ("Britlor"), and Grushko &
Mittman, P.C. (the "Escrow Agent"), pursuant to which ChromaDex  has agreed to
transfer a portion of the Preferred Shares to Alpha and NeutriSci agreed to
deliver such shares on the satisfaction of certain conditions set forth in the
Assignment Agreement;
 
AND WHEREAS ChromaDex has agreed to transfer a portion of the Preferred Shares
and NeutriSci agreed to deliver such shares to Palladium Capital Advisors, LLC
("Palladium"), pursuant to the terms of the Assignment Agreement;
 
AND WHEREAS the parties to the Assignment Agreement desire to amend the terms of
the Assignment Agreement, such that the transfer of Preferred Shares from
ChromaDex to Alpha and Palladium, as contemplated in the Assignment Agreement,
is effective as of the date hereto, and in the amounts set forth herein;
 
AND WHEREAS NeutriSci has entered into an amalgamation agreement (the
"Amalgamation Agreement"), dated March 6, 2014, with Disani and 1803796 Alberta
Ltd., a wholly-owned subsidiary of Disani, pursuant to which Disani has agreed
to acquire all of the outstanding share capital of NeutriSci, and in
consideration for the acquisition, the holders of the Class A Common Shares of
NeutriSci will each be entitled to receipt 1.7 "Units" of Disani, as constituted
following completion of a consolidation of its share capital on a three (3) for
one (1) basis, in exchange for each Class A Common Share held;
 
AND WHEREAS each "Unit" of Disani consists of 0.l5 Disani Common Shares, 0.25
Disani Series A Preferred Shares, 0.30 Disani Series B Preferred Shares, and
0.30 Disani Series C Preferred Shares;
 
AND WHEREAS upon the completion of the transfer of Preferred Shares, and
effective immediately prior to receipt of the conditional approval of the TSX
Venture Exchange to the acquisition of NeutriSci by Disani, each of ChromaDex,
Alpha and Palladium desire to give notice to NeutriSci, that they have elected
to convert all of the Preferred Shares to Class A Common Shares of NeutriSci.
 
THE UNDERSIGNED, ChromaDex, NeutriSci, Britlor, and Alpha, hereby agree that the
Assignment Agreement is amended such that:
 

 
(i)
the transfers of Preferred Shares to each of Alpha and Palladium, as
contemplated in the Assignment Agreement, are completed effective immediately
prior to the Conversion (as defined below) contemplated by this Agreement, and
each of the parties to this Transfer and Notice of Conversion agrees to take all
such actions as are necessary in order to complete such transfers;
 
 
(ii)
the number of Preferred Shares to be transferred to Alpha shall be 108,676, and
not as may otherwise be indicated in the Assignment Agreement; and
 
 
(iii)
the number of Preferred Shares to be transferred to Palladium shall be 10,868,
and not as may otherwise be indicated in the Assignment Agreement.

 
THE UNDERSIGNED, Palladium, not being a party to the Assignment Agreement,
hereby acknowledges and agrees to accept 10,868 Preferred Shares, in full
satisfaction of any Preferred Shares it may have been entitled to receive
pursuant to any of the transactions contemplated herein or the Assignment
Agreement.
 
THE UNDERSIGNED, ChromaDex, Palladium, and Alpha, hereby provide notice to
NeutriSci that, effective immediately prior to receipt of the conditional
approval of the TSX Venture Exchange to the acquisition of NeutriSci by Disani
(the "Conversion"), they have elected to convert all of the Preferred Shares
held by each into Class A Common Shares of NeutriSci, and NeutriSci agrees upon
surrender of the certificates evidencing the Preferred Shares, that they will
take all such actions as are necessary to complete the conversion.
 
THE UNDERSIGNED, ChromaDex and NeutriSci, hereby agree to waive any restrictions
preventing the conversion of the Preferred Shares, which would result in
ChromaDex holding more than 9.99% of the voting share capital of NeutriSci, and
agree to waive any notice period to which they may otherwise be entitled.
 
THE UNDERSIGNED, ChromaDex, Palladium, and Alpha, each acknowledge and agree
that upon completion of the amalgamation contemplated by the Amalgamation
Agreement, they will receive the following Units of Disani, respectively:
 

 
(i)
ChromaDex:
3,747,574 Units
 
(ii)
Palladium:
73,900 Units
 
(iii)
Alpha:
739,000 Units

 
THIS NOTICE OF CONVERSION may be signed by the undersigned parties in as many
counterparts as may be necessary, each of which so signed shall be deemed to be
an original, and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution shall be deemed to bear the
date set forth below.
 
 
 

--------------------------------------------------------------------------------

 
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, the undersigned parties have executed this Notice of Conversion,
as of the 5th day of November, 2014, and further agree this Notice of
Conversion, and the terms and rights contained herein, is irrevocable without
the prior written consent of all of the undersigned parties.
 
THE UNDERSIGNED, NeutriSci, agrees that if the Units are not delivered to Alpha
and Palladium on or before November 30, 2014, Alpha shall have the right to
cancel this Agreement.


THE UNDERSIGNED agree, that if the Amalgamation closes at a valuation lower than
$0.75 per share, this Agreement shall be null and void.
 
CHROMADEX CORPORATION
 
 
ALPHA CAPITAL ANSTALT
Per:
/s/ Frank L. Jaksch Jr.
 
Per:
/s/ Konrad Ackerman
  Authorized Signatory     Authorized Signatory    
 
 
 
 
 
 
PALLADIUM  CAPITAL ADVISORS, LLC
 
 
NEUTRISCI INTERNATIONAL INC.
Per:
/s/ Joel Padowitz
 
Per:
/s/ Keith Bushfield
  Authorized Signatory     Authorized Signatory    
 
 
 
 
 
 
BRlTLOR HEALTH AND WELLNESS, INC.
 
 
 
 
Per:
/s/ Keith Bushfield
 
 
    Authorized Signatory          
 
 


